UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ABDUL K. KAMARA,
Petitioner,

v.
                                                                       No. 97-1276
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-369-263)

Submitted: June 24, 1997

Decided: July 18, 1997

Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Petitioner. Frank W. Hunger, Assistant Attorney General,
Philemina McNeill Jones, Assistant Director, Ernesto H. Molina, Jr.,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Abdul Kaye Kamara petitions for review of an order of the Board
of Immigration Appeals ["Board"] denying his application for asylum
and for withholding of deportation but granting voluntary departure.
Because substantial evidence supports the Board's decision, we
affirm.

Kamara, a native and citizen of Sierra Leone, entered the United
States as a visitor in 1991. He overstayed his authorized time and has
conceded his deportability. Following a hearing, the Immigration
Judge denied Kamara's petitions for asylum and withholding of
deportation but granted his application for voluntary departure. On
appeal, the Board reviewed the claims and then dismissed his appeal.
Kamara timely petitions this court for review of the Board's order.

According to Kamara's application, he fears that if he returns to
Sierra Leone, he would be persecuted because he would be closely
identified with the All People's Congress ["APC"], a prior controlling
party. Kamara claims that he would be associated with the APC for
many reasons: He is a member of the Limba tribe, which was heavily
represented in the former APC; he is from a village that is known as
being a political stronghold of APC; his parents supported the APC;
he placed campaign posters on houses as a child; he served as Minis-
ter of Transportation of an APC-backed student union while attending
college; his half-uncle is a former Speaker of the House of Parliament
in the APC government; he was friends with Bambay Kamara, who
was Inspector General of Police and who was later executed after a
military coup; and his wife and daughter were briefly detained and
questioned.

A refugee qualifies for asylum if he is unable or unwilling to return
to the country of his nationality "because of persecution or a well-

                    2
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion."
8 U.S.C.A. § 1101(a)(42)(A) (West. Supp. 1997). The well-founded
fear standard contains both a subjective and an objective component.
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). The subjec-
tive element requires a genuine fear on the part of the alien. Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective component
requires credible, specific, direct evidence supporting a reasonable
fear that the alien faces persecution. Huaman-Cornelio v. Board of
Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992).

We must uphold the Board's decision if it is supported by substan-
tial evidence from the record as a whole. Huaman-Cornelio, 979 F.2d
at 999. The reviewing court can reverse the Board only if the evi-
dence "was so compelling that no reasonable factfinder could fail to
find the requisite fear of persecution." INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992). We conclude that substantial evidence supports
the Board's finding that Kamara failed to show that he was persecuted
or has a well-founded fear or clear probability of future persecution
on account of one of the statutory grounds. The record reveals that the
brief detention of Kamara's wife and daughter does not create a rea-
sonable fear that Kamara will be persecuted in the future. The record
also reveals that Kamara's position in the APC-supported student
group while he was in school does not create a well-founded fear of
future persecution. Additionally, the record reflects that Kamara
failed to establish a nexus to his half-uncle, the former Speaker of the
House of Parliament, or to his friend, a former Inspector of Police,
that would support a reasonable fear of persecution. Accordingly, we
find that substantial evidence supports the Board's conclusion that
Kamara did not meet his burden of proof for asylum.

Because Kamara fails to meet the less stringent burden of proof for
asylum, it is not necessary for us to decide whether he is eligible for
withholding under 8 U.S.C.A. § 1253(h) (West Supp. 1997). See
Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991). We affirm the
Board's ruling denying Kamara's application for asylum and for with-
holding of deportation. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    3